Citation Nr: 1438112	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  05-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, to include as secondary to a service-connected disability.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from February 2, 1988 to April 26, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 and March 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the RO in Indianapolis, Indiana, from which the appeal was certified.

The Veteran testified at a May 2005 Decision Review Officer hearing and at a June 2008 videoconference Board hearing; transcripts of both hearings are of record.  In a February 2014 letter, she was notified that the Veterans Law Judge (VLJ) who conducted her June 2008 Board hearing was no longer employed by the Board, and offered the opportunity to testify at an additional hearing before the VLJ who would ultimately decide her appeal.  No response was received from the Veteran within the 30-day period stated; accordingly, as stated in that letter, the Board presumes that she does not want an additional hearing in conjunction with her appeal.

A May 2012 Board decision denied entitlement to a total disability rating for compensation on the basis of individual unemployability.  In a September 2012 Joint Motion for Remand (Joint Motion), effectuated by an Order of the Court of Appeals for Veterans Claims (Court), the parties agreed that the issue should be remanded to the Board.  A March 2013 letter gave the Veteran 90 days in which to submit additional argument or evidence in support of her appeal prior to the Board's consideration of the Joint Motion; she replied later that month indicating that she wished for immediate readjudication of her appeal.

The Veteran's appeal was subsequently remanded by the Board in May 2013 and November 2013.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent evidence of record does not relate the Veteran's diagnosed bilateral plantar fasciitis to her military service.

2.  The competent evidence of record does not demonstrate that the Veteran's service-connected disabilities, residuals of a left hip fracture and depression, preclude her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  March 2006, October 2006, and October 2008 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record reflects than a January 2005 administrative decision awarded the Veteran disability benefits from the Social Security Administration, primarily based on nonservice-connected disabilities.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The July 2012 and January 2014 VA examinations and August 2013 VA opinions, collectively, are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records include her 1987 service entrance examination showing no complaints of plantar fasciitis.  February 1988 service records reflect treatment for left foot and heel blisters and a diagnosis of pes planus secondary to plantar fasciitis; another February 1988 service record assessed continued bilateral foot problems.  The Veteran was medically separated from service on the basis of her left hip disability; no mention was made of a foot condition in those records.  

In the immediate period after the Veteran's separation from service, both private and VA treatment records do not reflect complaints of foot symptoms, or treatment for or a diagnosis of a foot disability.  May 1988 through April 1990 private treatment records show requests for pain medication, contraceptives, antibiotics, and treatment for gynecologic conditions, left hip problems, low back pain, sore throat, sore ankles, and a left wrist injury.  Similarly, VA records dated from 1991 to 1994 show complaints of hip pain and low back pain, and concerns regarding the gastrointestinal, gynecological, and gallbladder systems.  The May 1992 VA hip examination report noted no complaints of foot pain, only hip pain after being  "all day long on her feet;" the November 1993 VA joints examination report notes the Veteran's complaint of having trouble standing on her feet, but mostly secondary to her hip and ankle problems, not foot symptoms.  Her testimony at her April 1994 Board hearing solely concerned her left hip disability; no mention was made of foot symptomatology at that time, or in September 1994 or October 1994 written statements. 

Beginning in September 1999, the Veteran was seen by her private provider for weeks of worsening bilateral heel pain and several months of foot pain.  By November 1999, she underwent an endoscopic plantar fasciotomy of the right foot, followed by the same procedure for the left foot later that month.  After the surgeries, she reported in June 2000 that her foot pain was more like periodic discomfort; she was prescribed orthotic inserts.  No mention is made of foot symptoms or treatment until a June 2002 VA record in which her symptoms were assessed as plantar fasciitis, and she was referred to podiatry.  Many VA records in the subsequent period note a history of plantar fasciitis including references to her 1999 bilateral foot plantar fasciitis surgery, complaints of bilateral arch pain, use of orthotic shoe inserts, and ongoing diagnoses of plantar fasciitis.  June 2004 and August 2011 VA treatment records reference left heel and bilateral heel calcaneal spurs, respectively.

At the July 2012 VA feet examination, the examiner noted the Veteran's 1999 diagnosis of bilateral plantar fasciitis.  The Veteran reported to the examiner that after service, she cannot remember going to see a doctor about her feet, despite being symptomatic, because she did not have time with the additional responsibility of child-rearing.  She indicated her history of treatment beginning September 1999 for bilateral plantar fasciitis, with surgery in November 1999.  She stated that she had blisters of her feet in service, and her feet got worse after military service, which she attributed to her service-connected left hip disability.  Current symptoms included varying degrees of bilateral foot pain, but also admitted to a possible contribution of pain from diabetic neuropathy of the feet.  

At the January 2014 VA examination, the Veteran stated that her foot problems began during basic training and had continued.  The examiner noted that bilateral plantar fasciitis was initially diagnosed in the 1990s, and that the Veteran had a current diagnosis of bilateral pes planus.  However, current physical examination did not affirm a clinically symptomatic plantar fascia condition.  Symptoms included pain on use of feet, swelling on use, abnormal arches, and marked deformity of the foot; she required occasional use of wheelchair and a cane for ambulation.  X-rays showed a right small calcaneal spur.  

Even if the Veteran's plantar fasciitis is currently asymptomatic, the fact remains that such a diagnosis existed during the appeal period, and is thus considered to be a current diagnosis.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication).  However, the evidence of record does not relate the Veteran's bilateral plantar fasciitis directly to her military service.  The July 2012 VA feet examiner found that the Veteran's bilateral foot disability was less likely than not incurred in or caused by service.  Rationale: the patient was only in military service for a short period in 1988.  She had one complaint of plantar fasciitis during service, and one complaint of left heel blister.  There were no other complaints of plantar fasciitis until 1999.  Therefore, the plantar fasciitis in service resolved after the patient got out of service.  Also, the Veteran's own statement from 1994 and the 1994 BVA hearing testimony also do not suggest that she was having a problem with plantar fasciitis at that time, as she made no complaints regarding a foot condition at that time.  

The January 2014 VA examiner similarly concluded that the Veteran's plantar fasciitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale noted that there was no established bilateral plantar fasciitis condition with a chronic pattern of disability incurring in active duty February 1988 to April 1988, no medical record evidence of any bilateral plantar fasciitis condition manifesting to a compensable degree within one year of service separation, no current clinical findings of symptomatic bilateral plantar fasciitis.  Most critically, the current records support the onset of bilateral foot problems in approximately 1997, with surgical intervention in 1999.  Resurgence of problems is documented in approximately September 2002; these time periods do not support relation to the Veteran's period of service.  

The competent evidence of record also does not relate the Veteran's bilateral plantar fasciitis to her service-connected left hip disability.  The July 2012 VA feet examiner concluded that it was less likely than not that the Veteran's 1999 plantar fasciitis diagnosis was proximately due to or aggravated by her service-connected left hip disability.  Hip disorders do not cause plantar fasciitis; it can be caused by obesity, prolonged standing and jumping, shortened Achilles tendon, excessive training, improper foot wear, running on an unyielding surface.  Similarly, the August 2013 VA opinion concluded that the evidence did not support a finding that the Veteran's bilateral plantar fasciitis was aggravated by her left hip disability.  The record reflects that the disability was first diagnosed in September 1999, she was seen for consult and first started receiving injections, after which she underwent endoscopic plantar fasciotomy on right foot, and then left foot, in November 1999.  The current severity was not worse than the baseline; she was treated initially in 1999, then through 2002 for plantar fasciitis, but not in the last 4 years (based on records which show treatment for other conditions but not feet).  Therefore, the bilateral plantar fasciitis has actually improved since the baseline was established.  It cannot be said to be aggravated beyond its natural progression by the left hip disability; the Veteran has reported that her pain from her left hip disability has worsened over the years, but despite this, her plantar fasciitis has improved.  If aggravation existed, the plantar fasciitis would also be worsening as the left hip worsened.  Therefore it is less likely than not that the plantar fasciitis had been aggravated beyond its natural progression by the left hip condition.

Similarly, the January 2014 VA examiner stated that the Veteran's bilateral plantar fasciitis was less likely than not proximately due to or the result of her service-connected left hip disability.  There was no clinical evidence to support gait antalgia or abnormal weight bearing resulting in any foot condition; the Veteran maintains that both conditions (left hip and bilateral foot) had their onset simultaneously, during basic training; no abnormal shoe wear pattern, pathological callus formation to suggest abnormal gait to support weight bearing issues as etiology of the claimed plantar fasciitis.  Finally, in being asked to provide an opinion as to whether the Veteran's bilateral plantar fasciitis was aggravated by her service-connected left hip disability, the examiner concluded that the Veteran's baseline level of severity was moderate-severe in 1999, based on the need for surgical intervention, and that the current severity was not greater than the baseline, such that the Veteran's bilateral plantar fasciitis was not aggravated by her left hip disability.  

To the extent that the Veteran has asserted that her in-service foot symptomatology constituted the onset of her currently diagnosed bilateral plantar fasciitis, such a relationship have been considered.  However, the record does not establish that she has the medical training or other background to provide medical opinions, as opposed to those statements of lay observation already considered.  Compare Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007), to Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that threshold considerations of medical opinions' probative value include whether the person opining is suitably qualified).  For these reasons, the Veteran's claim for service connection for bilateral plantar fasciitis cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, the Veteran's service-connected disabilities include residuals of a left hip fracture, rated as 30 percent disabling, and depression, also rated as 30 percent disabling; these calculate to a combined 50 percent rating.  

Although the percentage requirements are not met, entitlement to benefits may also be awarded when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to a veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  However, consideration may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but it may refer the matter to the Compensation and Pension Service Director for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

After review of the voluminous record, the Board finds that the competent evidence of record does not establish that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of her service-connected disabilities.  In this regard, many records find that the Veteran's fibromyalgia is partially or fully responsible for her unemployability; the appellate record shows that VA previously denied the Veteran's claim for service connection for this disability.  Thus, it is not currently service-connected.

Many records reflect findings of unemployability, but due to either the nonservice-connected fibromyalgia, or due to a combination of service-connected disabilities and nonservice-connected disabilities.  Specifically, the April 2003 fibromyalgia questionnaire noted that the Veteran was unlikely to work again after her fibromyalgia had worsened over years and resulted in decreased function.  Similarly, July 2003, September 2003, and May 2005 VA treatment records noted that the Veteran was unable to work secondary to fibromyalgia and her left hip disability.  Further, an October 2008 VA treatment record found that the Veteran was unable to work secondary to the combination of hip pain, fibromyalgia, and inflammatory arthritis.  Moreover, an April 2009 private treatment record found her unemployable secondary to her left hip disability, chronic low back pain and her rheumatoid arthritis.  Finally, a November 2010 VA treatment record noted the Veteran's report that she quit her job in 2003 secondary to hip problems and memory problems, and that she felt she was unable to hold a job secondary to pain, fatigue, physical limitation, stress and problems related to memory and concentration.

In addition, while the evidence of record reflects that the Veteran may be precluded from gainful employment in a manual or physical capacity, gainful employment in a sedentary capacity appears possible for her.  An August 2002 VA joints examination noted the Veteran's own report that while she used a cane and periodically used crutches, she worked as a payroll accounting clerk and did not use much sick time because of her condition.  In her July 2003 application for a TDIU, the Veteran reported that she had two years of college education culminating in an Associate of Science Degree in Management and Accounting; she also reported that from August 1997 to March 2003, she had worked for several different companies as a payroll clerk.  Notably, the December 2009 VA general medical examiner concluded that the Veteran's left hip disability would most likely impact her ability to maintain gainful employment in a physical occupation, but that there was no objective evidence available to show that the left hip condition would prevent ability to maintain gainful employment in a sedentary occupation.  

Also significant in this regard is that the November 2009 VA mental disorders examiner found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning; the Veteran could easily compensate for any short-term memory difficulty by taking notes on tasks that she is required to do, and it would only contribute to a mild loss of productivity.  While she complained of fatigue, she denies problems performing activities of daily living.  In sum, the examiner opined that "the dedication and devotion [the Veteran] has demonstrated to this appeal process, through her letter writing, thorough research about her fibromyalgia condition, and attendance to various court hearings, show that [she] is functioning at least a moderate level and capable of maintaining some level of employment."

It must be noted that the January 2005 determination of the Social Security Administration found the Veteran unemployable.  However, while a finding of unemployability by the SSA is relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue.  The actions of the SSA are not controlling on VA; each agency has its own law and regulations to consider in making such a determination, and SSA's determination is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  Here, SSA found that the Veteran is unemployable primarily due to fibromyalgia and secondarily to rheumatoid arthritis and hypertension, not as a result of her service-connected left hip disability or her service-connected depression.  As such, the SSA determination is of limited value with respect to the claim for TDIU.

Ultimately, while it may well be  the Veteran is precluded from securing and maintaining substantially gainful employment, this is not solely due to service-connected disabilities.  As noted above, consideration in a TDIU claim may not be given to a claimant's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  As noted above, VA has previously adjudicated that many of those disabling medical conditions - including fibromyalgia - are not related to her military service.  Accordingly, TDIU is not warranted.

Because the record does not reflect that the Veteran is unemployable due solely to her service-connected disabilities, the preponderance of the evidence is against her claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection bilateral plantar fasciitis is denied.

Entitlement to TDIU is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


